Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 1 of 161




                                                           P-APP001544
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 2 of 161




                                                           P-APP001545
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 3 of 161




                                                           P-APP001546
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 4 of 161




                                                           P-APP001547
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 5 of 161




                                                           P-APP001548
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 6 of 161




                                                           P-APP001549
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 7 of 161




                                                           P-APP001550
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 8 of 161




                                                           P-APP001551
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 9 of 161




                                                           P-APP001552
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 10 of 161




                                                           P-APP001553
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 11 of 161




                                                           P-APP001554
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 12 of 161




                                                           P-APP001555
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 13 of 161




                                                           P-APP001556
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 14 of 161




                                                           P-APP001557
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 15 of 161




                                                           P-APP001558
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 16 of 161




                                                           P-APP001559
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 17 of 161




                                                           P-APP001560
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 18 of 161




                                                           P-APP001561
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 19 of 161




                                                           P-APP001562
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 20 of 161




                                                           P-APP001563
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 21 of 161




                                                           P-APP001564
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 22 of 161




                                                           P-APP001565
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 23 of 161




                                                           P-APP001566
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 24 of 161




                                                           P-APP001567
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 25 of 161




                                                           P-APP001568
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 26 of 161




                                                           P-APP001569
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 27 of 161




                                                           P-APP001570
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 28 of 161




                                                           P-APP001571
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 29 of 161




                                                           P-APP001572
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 30 of 161




                                                           P-APP001573
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 31 of 161




                                                           P-APP001574
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 32 of 161




                                                           P-APP001575
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 33 of 161




                                                           P-APP001576
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 34 of 161




                                                           P-APP001577
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 35 of 161




                                                           P-APP001578
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 36 of 161




                                                           P-APP001579
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 37 of 161




                                                           P-APP001580
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 38 of 161




                                                           P-APP001581
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 39 of 161




                                                           P-APP001582
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 40 of 161




                                                           P-APP001583
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 41 of 161




                                                           P-APP001584
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 42 of 161




                                                           P-APP001585
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 43 of 161




                                                           P-APP001586
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 44 of 161




                                                           P-APP001587
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 45 of 161




                                                           P-APP001588
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 46 of 161




                                                           P-APP001589
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 47 of 161




                                                           P-APP001590
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 48 of 161




                                                           P-APP001591
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 49 of 161




                                                           P-APP001592
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 50 of 161




                                                           P-APP001593
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 51 of 161




                                                           P-APP001594
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 52 of 161




                                                           P-APP001595
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 53 of 161




                                                           P-APP001596
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 54 of 161




                                                           P-APP001597
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 55 of 161




                                                           P-APP001598
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 56 of 161




                                                           P-APP001599
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 57 of 161




                                                           P-APP001600
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 58 of 161




                                                           P-APP001601
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 59 of 161




                                                           P-APP001602
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 60 of 161




                                                           P-APP001603
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 61 of 161




                                                           P-APP001604
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 62 of 161




                                                           P-APP001605
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 63 of 161




                                                           P-APP001606
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 64 of 161




                                                           P-APP001607
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 65 of 161




                                                           P-APP001608
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 66 of 161




                                                           P-APP001609
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 67 of 161




                                                           P-APP001610
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 68 of 161




                                                           P-APP001611
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 69 of 161




                                                           P-APP001612
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 70 of 161




                                                           P-APP001613
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 71 of 161




                                                           P-APP001614
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 72 of 161




                                                           P-APP001615
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 73 of 161




                                                           P-APP001616
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 74 of 161




                                                           P-APP001617
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 75 of 161




                                                           P-APP001618
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 76 of 161




                                                           P-APP001619
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 77 of 161




                                                           P-APP001620
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 78 of 161




                                                           P-APP001621
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 79 of 161




                                                           P-APP001622
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 80 of 161




                                                           P-APP001623
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 81 of 161




                                                           P-APP001624
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 82 of 161




                                                           P-APP001625
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 83 of 161




                                                           P-APP001626
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 84 of 161




                                                           P-APP001627
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 85 of 161




                                                           P-APP001628
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 86 of 161




                                                           P-APP001629
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 87 of 161




                                                           P-APP001630
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 88 of 161




                                                           P-APP001631
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 89 of 161




                                                           P-APP001632
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 90 of 161




                                                           P-APP001633
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 91 of 161




                                                           P-APP001634
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 92 of 161




                                                           P-APP001635
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 93 of 161




                                                           P-APP001636
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 94 of 161




                                                           P-APP001637
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 95 of 161




                                                           P-APP001638
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 96 of 161




                                                           P-APP001639
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 97 of 161




                                                           P-APP001640
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 98 of 161




                                                           P-APP001641
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 99 of 161




                                                           P-APP001642
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 100 of 161




                                                            P-APP001643
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 101 of 161




                                                            P-APP001644
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 102 of 161




                                                            P-APP001645
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 103 of 161




                                                            P-APP001646
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 104 of 161




                                                            P-APP001647
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 105 of 161




                                                            P-APP001648
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 106 of 161




                                                            P-APP001649
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 107 of 161




                                                            P-APP001650
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 108 of 161




                                                            P-APP001651
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 109 of 161




                                                            P-APP001652
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 110 of 161




                                                            P-APP001653
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 111 of 161




                                                            P-APP001654
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 112 of 161




                                                            P-APP001655
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 113 of 161




                                                            P-APP001656
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 114 of 161




                                                            P-APP001657
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 115 of 161




                                                            P-APP001658
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 116 of 161




                                                            P-APP001659
5/8/2020            Case 1:20-cv-08042-PKC
                Ava DuVernay                                 Document
                             on Twitter: "Famke played Nancy Ryan               46-8
                                                                  beautifully. And the arc Filed    07/01/20relationship
                                                                                           of the Fairstein/Ryan Pageis117      of 161really battled Ryan fo…
                                                                                                                         real. Fairstein


                      Search Twitter                                                                                      Log in         Sign up


              Ava DuVernay
              @ava
                                                                                                      New to Twitter?
                                                                                                     Sign up now to get your own personalized timeline!

    Famke played Nancy Ryan beautifully. And the arc of
                                                                                                                             Sign up
    the Fairstein/Ryan relationship is real. Fairstein really
    battled Ryan for the case in 1989. Ryan really ended up
    getting it back after Matias Reyes confessed. Wild.                                               Relevant people
    #WhenTheySeeUs
                                                                                                                Ava DuVernay
                                                                                                                                                Follow
                                                                                                                @ava
           DeMane Davis @DeManeDavis · Jun 1, 2019
                                                                                                                Cherish The Day, When They See Us,
      "While you were writing crime novels Kevin, Antron, Yusef, Raymon and Korey                               13th, Wrinkle in Time, Queen Sugar,
      were serving time for crimes they didn't commit." -#FamkeJanssen                                          Selma, Middle of Nowhere, Venus VS, I
      Drop #LindaFairstein @PenguinBooks                                                                        Will Follow, My Mic Sounds Nice, This
      @WhenTheySeeUs #WhenTheySeeUs                                                                             is The Life

    7:44 PM · Jun 2, 2019 · Twitter for iPhone                                                                  DeMane Davis
                                                                                                                                                Follow
                                                                                                                @DeManeDavis
    151 Retweets        788 Likes                                                                               Director #SelfMadeNetflix @netflix
                                                                                                                @HowToGetAwayABC @Station19
                                                                                                                @QueenSugarOWN @theredlinecbs
                                                                                                                @YouNetflix Film: LIFT streaming
                                                                                                                @Amazon
              Silver @SilverEulalia · Jun 2, 2019
              Replying to @ava                                                                                  Penguin Books
                                                                                                                                                Follow
              Famke was a real savior in this movie... So was Logan Marshall-Green. Seeing                      @PenguinBooks
              them fight for those boys kept me in tears.                                                       We publish fiction and nonfiction
                                                                                                                adorned with the famous dignified but
                  1                     2                     15
                                                                                                                flippant logo.

      This account owner limits who can view their Tweets. Learn more
                                                                                                      Trends for you
              2 more replies
                                                                                                      Classical music · Trending
              Pfunk, the shenanigator @Gluonsrule · Jun 2, 2019                                       King Bach
              Replying to @ava                                                                        56.3K Tweets
              Famke really is an underrated, underutilized actor. she's always truthful in her
              performance. human.                                                                     #SolarOpposites
                                                                                                      Now Streaming on Hulu
                                        1                     14
                                                                                                         Promoted by Hulu
              Lisa Phillips @lphillips729 · Jun 2, 2019
              Replying to @ava                                                                        Entertainment · Trending
              There’s a dark place in hell for Fairstein, Lederer and those cops. Donald              Pete Davidson
              Trump will keep it warm. Outrage!                                                       9,563 Tweets

                                        1                     6
                                                                                                        Movies
                                                                                                        A closer look at semi-
              JoyfullyMe @me_joyfully · Jun 2, 2019
                                                                                                        autographical Pete Davidson …
              Replying to @ava
              You did that, Ava. I cried for half an hour after the credits stopped rolling.
              Your cast, the cinematography, the directing...                                         Trending in United States
                                                                                                      #supportCostco
                                                                                                      8,635 Tweets

                                                                                                      Trending in United States
                                                                                                      6ix9ine
                                                                                                      27.9K Tweets


                                                                                                      Show more
https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                1/3
                                                                                                                              P-APP001660
5/8/2020            Case 1:20-cv-08042-PKC
                Ava DuVernay                                 Document
                             on Twitter: "Famke played Nancy Ryan               46-8
                                                                  beautifully. And the arc Filed    07/01/20relationship
                                                                                           of the Fairstein/Ryan Pageis118      of 161really battled Ryan fo…
                                                                                                                         real. Fairstein


                      Search Twitter                                                                                         Log in     Sign up
                                                                                                      Terms Privacy policy Cookies Ads info More
                                                                                                      © 2020 Twitter, Inc.




                GIF


                                                               7


              Nellie @DnellieNelson · Jun 2, 2019
              Replying to @ava
              I just finished watching all 4 parts. I cried many tears esp the last epi. It blew
              me away n for tire me up inside. I’m from Harlem n remembered listening 2
              Kiss FM n reading the Amsterdam News 2 get the real story. Thank u @ava 4
              giving us a glimpse from their perspective.
                                        1                      3


              Amie Zamudio @amie_zamudio · Jun 2, 2019
              Replying to @ava
              @ava last year you tweeted in support of @GJonesWright for DA in
              #SanDiego. We appreciate that so much. She will win 2022 because we see
              now how powerful and damaging a corrupt DA can be. The COLLATERAL
              damage is massive & #DangerousWhiteWomen are responsible.




                                        2                      2




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                2/3
                                                                                                                                P-APP001661
5/8/2020            Case 1:20-cv-08042-PKC
                Ava DuVernay                                 Document
                             on Twitter: "Famke played Nancy Ryan               46-8
                                                                  beautifully. And the arc Filed    07/01/20relationship
                                                                                           of the Fairstein/Ryan Pageis119      of 161really battled Ryan fo…
                                                                                                                         real. Fairstein


                    Search Twitter                                                                                      Log in          Sign up




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                3/3
                                                                                                                            P-APP001662
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 120 of 161




                                                            P-APP001663
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 121 of 161




                                                            P-APP001664
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 122 of 161




                                                            P-APP001665
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 123 of 161




                                                            P-APP001666
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 124 of 161




                                                            P-APP001667
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 125 of 161




                                                            P-APP001668
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 126 of 161




                                                            P-APP001669
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 127 of 161




                                                            P-APP001670
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 128 of 161




                                                            P-APP001671
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 129 of 161




                                                            P-APP001672
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 130 of 161




                                                            P-APP001673
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 131 of 161




                                                            P-APP001674
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 132 of 161




                                                            P-APP001675
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 133 of 161




                                                            P-APP001676
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 134 of 161




                                                            P-APP001677
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 135 of 161




                                                            P-APP001678
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 136 of 161




                                                            P-APP001679
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 137 of 161




                                                            P-APP001680
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 138 of 161




                                                            P-APP001681
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 139 of 161




                                                            P-APP001682
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 140 of 161




                                                            P-APP001683
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 141 of 161




                                                            P-APP001684
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 142 of 161




                                                            P-APP001685
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 143 of 161




                                                            P-APP001686
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 144 of 161




                                                            P-APP001687
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 145 of 161




                                                            P-APP001688
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 146 of 161




                                                            P-APP001689
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 147 of 161




                                                            P-APP001690
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 148 of 161




                                                            P-APP001691
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 149 of 161




                                                            P-APP001692
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 150 of 161




                                                            P-APP001693
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 151 of 161




                                                            P-APP001694
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 152 of 161




                                                            P-APP001695
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 153 of 161




                                                            P-APP001696
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 154 of 161




                                                            P-APP001697
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 155 of 161




                                                            P-APP001698
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 156 of 161




                                                            P-APP001699
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 157 of 161




                                                            P-APP001700
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 158 of 161




                                                            P-APP001701
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 159 of 161




                                                            P-APP001702
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 160 of 161




                                                            P-APP001703
Case 1:20-cv-08042-PKC Document 46-8 Filed 07/01/20 Page 161 of 161




                                                            P-APP001704
